Citation Nr: 0738341	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  06-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen the issue of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied 
by an unappealed March 1967 rating decision.

2.  Evidence associated with the claims file since the 
unappealed March 1967 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a right knee 
disability.

3.  The competent medical evidence of record shows that the 
veteran's right knee disability preexisted military service 
and was aggravated thereby.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disability is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  A preexisting right knee disability was aggravated by 
active military service.  38 U.S.C.A. §§ 1111, 1131, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for service connection for a right knee 
disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  This is so because 
the Board is taking action favorable to the veteran by 
granting the issue at hand.  As such, this decision poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49, 747 (1992).

At the September 2007 Board hearing, the veteran submitted 
additional evidence with a waiver of his right to have the RO 
readjudicate his claim with the additional evidence.  See 38 
C.F.R. § 20.1304(c) (2007).

I.  New and Material

In an unappealed March 1967 rating action, the RO denied the 
veteran's claim for entitlement to service connection for the 
residuals of a right knee disability because the evidence did 
not show that the veteran's preexisting right knee disability 
was aggravated by service.  The veteran did not file a notice 
of disagreement after the March 1967 denial of his claim for 
service connection.  Accordingly, the March 1967 RO decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2007).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
VA.  Material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.

Although the RO determined in December 2004 that new and 
material evidence was presented to reopen the claim of 
entitlement to service connection for a right knee disorder, 
this decision is not binding on the Board.  The Board must 
first decide whether evidence has been received that is both 
new and material to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Consequently, the Board 
will adjudicate the question of whether new and material 
evidence has been received, furnishing a complete explanation 
as to its reasons and bases for such a decision.

The evidence of record at the time of the March 1967 rating 
decision consisted of the veteran's claim, in which he stated 
that his preexisting right knee disability was aggravated by 
service.  Also of record were a hospital treatment record 
dated in December 1966 which showed that the veteran 
underwent right knee surgery in October 1964, a February 1967 
VA examination which diagnosed residual status following 
arthrotomy and lateral meniscectomy of the right knee in 
1964, and the veteran's service medical records.

Evidence received since the March 1967 rating decision 
includes private treatment letters providing an opinion that 
the veteran's right knee disability was aggravated by active 
duty service.  Also of record are statements from the 
veteran's mother and neighbor describing their observations 
of the veteran's disability during and after service.  
Additionally, a March 2006 VA examination is of record which 
concluded that the veteran did have an aggravation of his 
knee in 1965 and 1966, but that any relationship between his 
current symptoms and a permanent aggravation would be 
speculative.  The veteran provided testimony before the RO in 
July 2006 and before the Board in September 2007.  The 
veteran testified that he had no complaints or treatment for 
a knee disability after his 1964 surgery, that he aggravated 
his knee injury inservice, that he was medically discharged 
from service due to his knee injury, and that he has 
subsequently received treatment therefore.

The Board has reviewed the evidence received since the March 
1967 rating decision and has determined that the evidence is 
new, as it was not of record at the time of the decision.  
The evidence is also material because it relates to facts 
necessary to substantiate the claim.  The medical evidence 
provides that the veteran's right knee disability was 
permanently aggravated by service.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (holding that in determining 
whether evidence is new and material, the credibility of the 
evidence is presumed).  This evidence is not cumulative or 
redundant and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the veteran's claim 
for service connection for a right knee disability is 
reopened.

II.  Service Connection

The veteran claims entitlement to service connection a right 
knee disability based on inservice aggravation.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).  In this case, the presumption of soundness is 
rebutted because the veteran's right knee disability was 
noted upon his service entrance examination.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability. Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  
A veteran seeking service connection by aggravation is not 
entitled to presumption of aggravation in service, where 
there was temporary worsening of symptoms, but the condition 
itself did not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).

The veteran's September 1965 service entrance examination and 
report of medical history noted that the veteran underwent a 
knee operation in 1964 and had a 3 1/2 inch scar on his right 
knee.  The veteran was determined to be qualified for 
enlistment.

A Report of the Medical Board signed in November 1966 noted 
that the veteran complained of recurrent intermittent pain in 
his right knee.  The veteran provided a history of having 
injured his right knee while playing football at age 15 which 
caused intermittent pain, swelling, and locking of his right 
knee.  When the veteran was 18 he was diagnosed with internal 
derangement of the right knee, and in October 1964 he 
underwent an arthrotomy of the right knee with removal of a 
torn lateral meniscus.  Following surgery, the veteran 
underwent physical therapy to rehabilitate his knee.  The 
veteran reported that after rehabilitation, he had an 
occasional aching pain in his right knee.  The veteran 
further reported that he was only having minimal symptoms 
when he entered service in December 1965.  The veteran stated 
that, while in boot camp, he performed deep knee bending 
exercises while holding 80 pound weights and subsequently 
developed right knee pain and swelling.  The veteran reported 
to sick call the following morning, and was prescribed 
physical therapy with whirlpool and range of motion 
exercises.  He was assigned to light duty for the remainder 
of boot camp.  Throughout Corps School, the veteran continued 
to have right knee pain and swelling which was made worse by 
prolonged standing or heavy lifting.  The veteran also 
reported several episodes of his knee giving way, and 
continued to undergo physical therapy.

Upon examination, the veteran's right knee revealed mild 
tenderness over the lateral joint line.  A 5 centimeter long 
parapatellar well healed surgical scar was noted over the 
lateral side of the knee.  No effusion was present.  A 1/2 to 
1 1/2 centimeter ropey soft tissue mass was present in the 
area of the inferior lateral portion of the right patella.  
It was located deep to the old surgical scar and was judged 
to be scar tissue.  It was noted to cause mild crepitation 
with flexion and extension of the knee.  Moderate collateral 
ligament instability was present on the medial side of the 
knee with valgus strain.  No lateral collateral ligament 
instability was demonstrated.  Anterior drawer sign was 
present indicating instability of the anterior cruciate 
ligament.  Extreme flexion of the right knee caused pain in 
the posterior lateral aspect of the joint.  A McMurray's test 
was negative, and a full range of motion of the right knee 
was present, although extreme flexion caused pain.  X-rays 
taken of the right knee demonstrated no bony pathology.  The 
Medical Board diagnosed an internal derangement of the right 
knee which existed prior to enlistment and was not aggravated 
by active duty service.  The Medical Board noted that the 
veteran was unfit for enlistment and recommended that he be 
discharged.

Subsequent to service discharge, a February 1967 VA 
orthopedic examination was conducted.  The veteran reported 
that in 1962, while playing football, he sustained an injury 
to his right knee, which caused it to lock repeatedly.  
Accordingly, in 1964, an arthrotomy and lateral meniscectomy 
was performed.  After entering service in December 1965, the 
veteran noticed intermittently that his right knee would 
swell with activity, and at times he would notice a grinding 
sensation.  At the time of the examination, the veteran was 
employed as a tow motor truck driver, and reported that he 
had lost no work as a result of his right knee disability.  
Upon examination, the veteran walked and squatted normally.  
The VA examiner noted a well-healed surgical scar 2 inches in 
length on the anterolateral aspect of the right knee.  The 
scar was not fixed, not tender, and caused no functional 
impairment.  There was full range of motion of the right 
knee, and there was no crepitation with flexion and no 
swelling.  The VA examiner noted that "there is a definite 
relaxation of the anterior cruciate ligament of the right 
knee although this is not marked."  Collateral ligaments 
were stable.  The report concluded with a diagnosis of 
residual status following arthrotomy and lateral meniscectomy 
of the right knee in 1964.

An October 2004 private treatment letter from J.S., D.O. was 
submitted in support of the veteran's claim.  Dr. J.S. noted 
that he had been treating the veteran for many years for 
complaints of right knee pain, weakness, and swelling.  Dr. 
J.S. stated that this intermittently caused the veteran 
difficulty in performing his daily duties.  The veteran 
provided a history of having undergone right knee surgery 
before service.  The veteran also reported that during 
service, his duties required him to be on his feet on a daily 
basis, and included lifting patients to change their bedding.  
The veteran stated that, while in training, he was required 
to perform deep knee bends holding 80 pounds, which reinjured 
his knee.  Subsequently, the veteran was honorably discharged 
due to medical reasons.  The letter stated that the veteran's 
medical records had been reviewed, and the case was discussed 
with the veteran.  The letter concluded with the opinion that 
"the [veteran's] right knee injury was reaggravated and 
reinjured during his naval duties. This is based on the fact 
that he passed his initial physical into the Navy and he did 
not have any difficulties or problems with his knee at that 
time."

In December 2004, Dr. J.S. submitted an addendum to his 
October 2004 letter, which stated that the veteran's right 
knee injury caused a "flow-through injury to his left lower 
extremity," which was directly related to his right knee 
injury.

In December 2004 and in September 2006, statements from the 
veteran's mother were received in further support of his 
claim.  The veteran's mother stated that when he was 
inservice, he would call her to tell her about his knee 
problems.  The veteran's mother further stated that the 
veteran's right knee disability had worsened as a result of 
service, that he sought medical treatment after service 
discharge, and that his right knee remains problematic.  

In July 2005, Dr. J.S. submitted a third treatment letter in 
support of the veteran's claim.  Dr. J.S. stated that, after 
reviewing the veteran's claims folder and treating the 
veteran for 12 years, it was his opinion that the veteran's 
current right knee disability was not the normal progression 
from a surgically repaired knee due to a lateral 
meniscectomy, and that it was "far more likely that his knee 
was aggravated and/or reinjured during the multiple strenuous 
activities that [the veteran] performed while in the 
[N]avy."  Dr. J.S. concluded that it was his opinion "with 
medical certainty that [the veteran's] current knee condition 
is the correct result of his strenuous activities . . . after 
reviewing his [N]avy medical records . . ."  In support of 
this opinion, Dr. J.S. explained that the findings reported 
in the VA examination of February 1967 support this 
conclusion.  Specifically, the February 1967 report "refers 
to a 'definite relaxation of the anterior cruciate ligament 
of the right knee . . .'  This was not noted during [the 
veteran's] previous knee surgery.  Therefore any aggravation 
or injury to an anterior cruciate ligament would have 
occurred after his 1964 knee injury and before his [February 
1967] departure examination from the military."  In 
addition, Dr. J.S. noted that the veteran's inability to 
perform right knee exercises using 40 pounds during physical 
therapy inservice substantiated the fact that performing 
multiple knee bends with 80 pounds of weight on his back 
during training would have aggravated and worsened any right 
knee condition.  The veteran's duties as a corpsman, which 
included lifting patients and prolonged standing and sitting 
would also aggravate a previously injured knee.

In March 2006, the veteran underwent a VA examination.  The 
veteran reported that he had an old injury to his right knee 
before service, which necessitated an open lateral 
meniscectomy.  He was able to enter service, but aggravated 
this injury inservice and consequently was discharged early.  
Since that time, the veteran reported persistent right knee 
pain, aching, soreness, tenderness, stiffness, swelling, and 
give-way of the knee.  Upon examination, the veteran had a 
surgical scar on his right knee with pain and tenderness to 
palpation with motion from 0 degrees to 135 degrees of 
flexion.  No effusion, guarding, or ankylosis was present.  
There was pain with motion, especially over the last 30 
degrees of flexion.  Repetitive use caused an increase in 
ache and pain, soreness, tenderness, and fatigability.  The 
knee appeared to be stable to medial and lateral testing with 
only slight looseness in the anterior/posterior testing.  X-
ray examination revealed minimal arthritis.  The report 
concluded with a diagnosis of postop lateral meniscectomy, 
right knee.  The VA examiner opined that the veteran "did 
have an aggravation of his knee at least back in 1965 and 
1966, after being in the service.  However, that was 41 years 
ago.  Any relationship of his current symptoms or any 
permanent aggravation is really speculative at this time."

In a July 2006 hearing before the RO, the veteran testified 
that his preexisting right knee injury became worse as a 
result of his inservice activities.  The veteran testified 
that after his 1964 surgery and before entering service, he 
did not have any problems with his knee.  The veteran stated 
that after he was discharged from service, he sought 
treatment with the private doctor who had performed his 
surgery, but that the doctor has since passed away, and the 
veteran has been unable to obtain copies of his medical 
records from that time.  During this treatment, the veteran 
was experiencing stiffness, swelling, and popping of his 
knee.  He was prescribed a knee brace.  

In September 2006, the veteran's neighbor submitted a 
statement in support of the veteran's claim.  The veteran's 
neighbor stated that he recalled having seen the veteran many 
times wearing a knee brace after he was discharged from 
service.

In a September 2007 hearing before the Board, the veteran 
testified that, after his 1964 knee surgery and before 
entering service, he had no problems with his knee, and was 
able to play basketball.  The veteran began having problems 
with his right knee within 5 weeks of entering service.  The 
veteran testified that his knee was swollen and he had 
difficulty bending it.  The veteran further testified that he 
was required to perform certain activities in training that 
aggravated his right knee injury, to include daily deep knee 
bends while holding 80 to 90 pounds.  After he began having 
problems with his knee, the veteran went to the dispensary, 
where he was prescribed medication and directed to apply 
heat.  Once he completed training, the veteran began working 
as a corpsman in the orthopedic ward of a hospital.  During 
that time, his knee continued to bother him, and he began 
physical therapy to rehabilitate his knee.  Treatment 
included performing repetitions with weight for his knee.  
The veteran stated that he was not able to perform 
repetitions with more than 45 pounds, as his knee would tear 
down.  The veteran was then reassigned to a desk job and 
continued treatment at the dispensary.  Due to the veteran's 
continued knee problems, he was medically discharged from 
service.  The veteran testified that after service discharge, 
he returned home and treated with the doctor who had 
performed his surgery before service.  Thereafter, the 
veteran began treating with Dr. J.S.

The medical evidence of record shows that the veteran's right 
knee disorder preexisted military service and was aggravated 
thereby.  As previously mentioned, the veteran's right knee 
disability was noted on his September 1965 entrance 
examination.  Furthermore, the medical evidence of record 
shows that the veteran's preexisting right knee disorder was 
aggravated by military service.  Although in November 1966 
the Medical Board found that the veteran's right knee 
disorder was not aggravated by military service, the report 
does not include a single explanation to support this 
finding, nor is it supported by the record.  The September 
1965 entrance examination report did not note any complaints 
of physical manifestations of a right knee disorder.  In 
addition, the veteran testified that he was able to play 
basketball before service.  Further, the report of the 
Medical Board details the treatment that the veteran received 
throughout service, which began during boot camp.  In 
addition, the veteran's private physician and the March 2006 
VA examiner both found, after a review of the veteran's 
claims folder, that he did have an aggravation of his right 
knee disability after service.

The Board notes that the March 2006 VA examination report 
concluded that a relationship between the veteran's current 
symptoms and any permanent aggravation would be "really 
speculative at this time."  However, private treatment 
letters from Dr. J.S. dated in October 2004 and July 2005 
provide a clear opinion that the veteran's right knee 
disability was permanently aggravated as a result of military 
service.  This opinion was based on a review of the veteran's 
claims folder and having treated the veteran for 12 years.

The service medical records show that while the veteran had a 
preexisting right knee disorder, it was asymptomatic at the 
time of his induction into military service.  The first 
symptoms began to occur during boot camp, and the symptoms 
increased in severity to the point where he was discharged by 
the Medical Board due to an inability to perform his military 
duties.  Accordingly, the Board finds that the veteran's 
preexisting right knee disorder underwent an increase in 
severity during military service.  Furthermore, there is no 
evidence of record that the increase in severity is due to 
the natural progress of the disorder.

With regard to the conflicting medical opinions of the March 
2006 VA examiner and the veteran's private physician as to 
the relationship between the aggravation of the veteran's 
right knee disability during service and his current 
symptomatology, the Board finds that the evidence is at least 
in equipoise, and therefore, affording the veteran the 
benefit of the doubt, service connection for a right knee 
disability is warranted.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a right knee disability is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


